                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

MEMPHIS CENTER FOR                                 )
REPRODUCTIVE HEALTH, et al.,                       )
                                                   )
     Plaintiffs,                                   )
                                                   )           NO. 3:20-cv-00501
v.                                                 )
                                                   )           JUDGE CAMPBELL
HERBERT H. SLATERY, et al.,                        )           MAGISTRATE JUDGE FRENSLEY
                                                   )
     Defendants.                                   )


                                               ORDER

         Pending before the Court are Defendants’ Motion to Stay Pending Appeal (Doc. No. 47),

 Plaintiffs’ Response (Doc. No. 51), and Defendants’ Reply (Doc. No. 54). Through the Motion,

 Defendants request the Court stay its July 24, 2020 Memorandum and Order (Doc. Nos. 41, 42)

 granting Plaintiffs’ Motion for Preliminary Injunction.

         In reaching its determination that preliminary injunctive relief was warranted, the Court

 concluded Plaintiffs had shown a likelihood of success on the merits in showing Tennessee Code

 Annotated Sections 39-15-216 and -217 are unconstitutional; and that Plaintiffs had shown

 irreparable injury, in part, because “enforcement of the provisions of Sections 216 and 217 will

 immediately impact most patients in Tennessee who seek pre-viability abortions, and the time-

 sensitive nature of the procedure adds to that impact.” (Doc. No. 41, at 40). The Court also pointed

 out that enforcement will likely result in criminal sanctions, including prison and fines, as well as

 licensing implications, for abortion providers. (Id., at 41). That harm outweighs any harm to

 Defendants or to the public interest, the Court found, because neither Defendants nor the public

 have a strong interest in enforcing an unconstitutional statute. (Id.) The injunction was granted

 “simply [to] preserve the status quo pending trial.” (Id.)



     Case 3:20-cv-00501 Document 58 Filed 09/29/20 Page 1 of 2 PageID #: 892
       In deciding whether to grant a stay pending appeal, courts are to consider the following

factors: “‘(1) the likelihood that the party seeking the stay will prevail on the merits of the appeal;

(2) the likelihood that the moving party will be irreparably harmed absent a stay; (3) the prospect

that others will be harmed if the court grants the stay; and (4) the public interest in granting the

stay.’” Michigan State A. Philip Randolph Inst. v. Johnson, 833 F.3d 656, 661 (6th Cir. 2016)

(quoting Serv. Emp. Int’l Union Local I v. Husted, 698 F.3d 341, 343 (6th Cir. 2012)). These are

essentially the same factors the Court considered in issuing the preliminary injunction.

       Defendants argue they are likely to succeed on the merits of the appeal in establishing that

Sections 216 and 217 are constitutional by raising many if not all the same arguments they raised

in opposing issuance of the preliminary injunction. The Court fully considered those arguments in

the 42-page Memorandum (Doc. No. 41), and found them to be unpersuasive. Defendants’ pending

motion fails to state viable grounds for the Court to revisit those conclusions. Defendants also

argue the equities favor a stay because “the wrongful enjoining of a valid state action always

qualifies as irreparable harm.” (Doc. No. 47, at 3). To accept Defendants’ argument on that point,

however, requires the Court to reverse its conclusion that Sections 216 and 217 are not “valid.”

Indeed, Defendants’ request for a stay essentially requires the Court to vacate its decision to

preserve the status quo pending trial. Having failed to establish that the relevant factors support

such a result, Defendants’ Motion is DENIED.

       It is so ORDERED.

                                                       ____________________________________
                                                       WILLIAM L. CAMPBELL, JR.
                                                       UNITED STATES DISTRICT JUDGE




                                                  2

    Case 3:20-cv-00501 Document 58 Filed 09/29/20 Page 2 of 2 PageID #: 893
